                           UNITED STATES DISTzuCT COURT
                           NORTHERN DISTRICT OF TEXAS
                                LUBBOCKDIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 5:1S-CR-104-01-H

LATERENCE DONYEA WALTON (l),
     Defendant.


                  ORDER ACCEPTING REPORT AND RNCOMMENDATION
                     OF TIM LINITED STATES MAGISTRATE JUDGE
                           CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

g   636(bX1), the undersigned District Judge is ofthe opinion that the Report and

Recommendafion of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated    Decemberf, zors.


                                            JAME       Y   NDRIX
                                            UNI D STATES DISTRICT JUDGE
